 


110 HR 6821 IH: Medicare Imaging Disclosure Sunshine Act of 2008
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6821 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Mrs. McCarthy of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for a disclosure requirement under the Medicare program for physicians referring for imaging services. 
 
 
1.Short titleThis Act may be cited as the Medicare Imaging Disclosure Sunshine Act of 2008. 
2.Disclosure requirement under the Medicare program for physicians referring for imaging services 
(a)In generalSection 1877(b)(2) of the Social Security Act (42 U.S.C. 1395nn(b)(2)) is amended by adding at the end the following new sentence: Such requirements shall, with respect to magnetic resonance imaging, computed tomography, positron emission tomography, and any other designated health services specified under subsection (h)(6)(D) that the Secretary determines appropriate, include a requirement that the referring physician inform the individual in writing at the time of the referral that the individual may obtain the services for which the individual is being referred from a person other than a person described in subparagraph (A)(i) and provide such individual with a written list of suppliers (as defined in section 1861(d)) who furnish such services in the area in which such individual resides.. 
(b)Effective dateThe amendment made by this section shall apply to services furnished on or after January 1, 2010. 
 
